OPINION — AG — (1) A TEACHER MAY BE PAID LEGALLY FROM SCHOOL DISTRICT FUNDS FOR THE REMAINDER OF THE 1965-66 SCHOOL YEAR (2) IF THE BOARD OF EDUCATION AND THE TEACHER CONTRACTED FOR THE ENSUING YEAR PRIOR TO MARCH 22, 1965, THE DATE OF THE TEACHER'S HUSBAND WAS ELECTED TO THE BOARD; AND THAT YOUR SECOND QUESTION BE ANSWERED IN THE NEGATIVE IF THE BOARD OF EDUCATION AND THE TEACHER CONTRACTED FOR THE ENSUING YEAR SUBSEQUENT TO MARCH 22, 1965, THE DATE OF THE TEACHER'S HUSBAND WAS ELECTED TO THE BOARD. (3) UNDER NO CIRCUMSTANCES CAN THE BOARD OF EDUCATION EMPLOY OR PAY SCHOOL DISTRICT FUNDS TO THIS TEACHER FOR THE SCHOOL YEAR 1967-68 IF HER HUSBAND CONTINUES TO SERVE AS A MEMBER OF THE BOARD OF EDUCATION OF THE SCHOOL DISTRICT WHERE SUCH TEACHER IS PRESENTLY EMPLOYED. CITE: 21 O.S. 1961, 481-487 [21-481] — [21-487] 70 O.S. 1961, 6-1(E) [70-6-1] (W. J. MONROE)